Citation Nr: 1745665	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  12-14 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right foot disability.

2. Entitlement to service connection for a right knee disability, claimed as secondary to a service-connected left foot disability.

3. Entitlement to service connection for a left knee disability, claimed as secondary to a service-connected left foot disability.

4. Entitlement to service connection for a left shoulder disability.

5. Entitlement to service connection for a lumbar spine disability, claimed as secondary to a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran had active service from June 1982 to April 1986, and had additional service in the Tennessee Army National Guard from April 1986 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida in July 2010 and December 2011.

The Veteran testified at a hearing in December 2014 before the undersigned.  A copy of the transcript is of record.  

The Board notes that the issue of entitlement to service connection for a skin disability was previously on appeal.  In July 2016, service connection for dermatitis was granted with an evaluation of 60 percent, effective September 24, 2010.  Because the Veteran was awarded service connection for this disability, the issue of entitlement to service connection is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In March 2015 and March 2016, the Board, in pertinent part, remanded the issues currently on appeal for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the record indicates that the duty to assist has not been fulfilled and additional development must be conducted prior to adjudication of the Veteran's claims.  

The Veteran has reported that he received treatment from a private orthopedic physician, M.B., M.D. related to his bilateral feet, bilateral knees, and his back.  In May 2015, the VA attempted to obtain records from this provider but received a response stating that "the patient never seen in the office." It was noted that the Veteran was scheduled to see another doctor later that month.  The Veteran was sent a letter informing him that VA had requested treatment records from this provider, but it was ultimately his responsibility to submit relevant evidence from this provider.  

In November 2015, the Veteran submitted a "Medical Claims Report" indicating treatment from the above-referenced physician in February 2010 and September 2012.  Accordingly, the Board finds that reasonable attempts should be undertaken to attempt to obtain any outstanding treatment records from this provider. 

The Board also notes that the Veteran's VA treatment records since May 2012, which could assist in supporting the Veteran's claims, have not been associated with the claims file.  Accordingly, the AOJ should assist the Veteran in obtaining any outstanding VA medical records.  38 U.S.C.A § 5103A (c)(3) (West 2014); 38 C.F.R. § 3.159 (2016); see Bell v. Derwinski, 2 Vet. App. 611   (1992) (Observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).
 
In June 2015, VA obtained a medical opinion regarding the etiology of the Veteran's back and knee disabilities.  The examiner opined that "the back and the bilateral knee conditions are not secondary to the bilateral foot conditions nor were they aggravated by the bilateral foot conditions. The veteran's bilateral foot conditions resulted in less activity being performed by him. This resulted in less stress to the knees and to the back than otherwise.  As a result, the bilateral foot conditions would lessen, not cause or aggravate, his bilateral knee and low back conditions."  However, during his December 2014 Board hearing, the Veteran stated that his VA treatment providers indicated a relationship between his foot disabilities and his knee and back disabilities.  "My knees began hurting me and I went to the doctor.  [At VA]... they took x-rays of my knees.  They also looked at my shoes, and they came back and told me that the reason my knees were hurting was because I was walking on the sides of my foot, because of my foot condition."  The Board notes that the Veteran is competent to report a contemporaneous diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran has reported competently that he has been told by his physicians that the manner that he stands due to his bilateral feet disabilities has caused or aggravated his bilateral knees and back, but the VA examiner only addresses the length of time that he stands due to his disability.  The Board finds that this opinion is inadequate as it does not address the Veteran's contentions.   Accordingly, the Board finds that a new VA medical opinion should be obtained with regard to the Veteran's claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate efforts to obtain and associate with the Veteran's claims file any outstanding VA treatment records since May 2012.  If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159 (e) should be provided to the Veteran.

2. Undertake appropriate efforts to obtain and associate with the Veteran's claims file any outstanding treatment records from orthopedic physician, M.B., M.D.

3. After the above-referenced development has been completed, schedule a VA medical examination by an appropriate clinician to determine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's right knee and/or left knee disabilities were caused or aggravated (i.e., made worse) by a service-connected disability, to include his left foot disability.  The clinician should also determine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's lumbar spine was caused or aggravated (i.e., made worse) by a right and/or left knee and/or left foot disabilities).  

The claims file, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with any opinion rendered.

As part of the opinion, the examiner must address the Veteran's competent statements that "My knees began hurting me and I went to the doctor.  [At VA]... they took x-rays of my knees. They also looked at my shoes, and they came back and told me that the reason my knees were hurting was because I was walking on the sides of my foot, because of my foot condition."  

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided

3. Thereafter, take any additional development action deemed warranted and readjudicate the Veteran's claims. If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


